DETAILED ACTION
This is in response to the application filed on July 15, 2020 in which claims 1 – 20 are presented for examination.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 11, and 16 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 15, and 16 of copending Application No. 17/566744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 17/566744 are broader than the claims of 16/929208.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/566744
16/929208
1. A method for miss-driven instruction prefetching, the method comprising:


initializing, by a processor, a fetch of a first instruction;
determining whether there is an icache miss for the first instruction; and
fetching a next instruction from a cache.
2. The method of claim 1, wherein determining whether there is the icache miss for the first instruction includes:
identifying that there is an icache miss for the first instruction;









requesting a line from a next cache; and
beginning an instruction prefetch of the next instruction.
1. A computer-implemented method for prefetching instruction addresses (I/A) comprising:



determining, by a prefetch system, a first access attempt of a first I/A in a cache is a first miss, wherein the first I/A is included in a string of I/A’s;




storing the first I/A in a linked miss-to-miss (LMTM) table;

determining a second access attempt of a second I/A in the cache is a second miss, wherein the second J/A is included in the string of I/A’s;

linking, in the LMTM table, the second miss to the first miss; and
prefetching, in response to a third access attempt of the first I/A, the second I/A in the cache.
8. A system for inventory replenishment planning, the system comprising:
a memory; and
a processor in communication with the memory, the processor being configured to perform operations comprising:

initializing a fetch of a first instruction;
determining whether there is an icache miss for the first instruction; and
fetching a next instruction from a cache.
9. The system of claim 8, wherein determining whether there is the icache miss for the first instruction includes:
identifying that there is an icache miss for the first instruction;


requesting a line from a next cache; and
beginning an instruction prefetch of the next instruction.
11. A system for prefetching comprising:
a processor;
a long-term storage;
a cache;



a prefetch system that includes a linked miss-to-miss (LMTM) table, wherein the LMTM table links a cache miss with a previous cache miss; and
a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, are configured to cause the processor to:

prefetch, in response to a first instruction address (I/A) being included in the
LMTM table, a second I/A into the cache.

15. A computer program product for comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations, the operations comprising:

initializing a fetch of a first instruction;
determining whether there is an icache miss for the first instruction; and
fetching a next instruction from a cache.
16. The computer program product of claim 15, wherein determining whether there is the icache miss for the first instruction includes:
identifying that there is an icache miss for the first instruction;


requesting a line from a next cache; and
beginning an instruction prefetch of the next instruction.
16. A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to:

determine, by a prefetch system, a first access attempt of a first I/A in a cache is a first miss, wherein the first I/A is included in a string of I/A’s;
store the first I/A in a linked miss-to-miss (LMTM) table;
determine a second access attempt of a second I/A in the cache is a second miss, wherein the second I/A is included in the string of I/A’s;
link, in the LMTM table, the second miss to the first miss; and
prefetch, in response to a third access attempt of the first I/A, the second I/A in the cache.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 8, 11 – 14, and 16 – 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘CACHE MISS REDUCTION TECHNIQUES FOR EMBEDDED CPU INSTRUCTION CACHES’ by Kenneth W. Batcher, May 2008 (hereinafter referred to as Batcher).

Referring to claim 1, Batcher discloses “A computer-implemented method for prefetching instruction addresses (I/A)” (page 12 line 4 "These research methods are specifically aimed at instruction caches." Page 14 lines 7 – 8 "Cluster Miss Prediction (CMP) is designed to prefetch in situations where the CPU stalls due to a cluster of cache misses") “comprising: determining, by a prefetch system, a first access attempt of a first I/A in a cache is a first miss, wherein the first I/A is included in a string of I/A’s” (Page 14 lines 7 – 8 "Cluster Miss Prediction (CMP) is designed to prefetch in situations where the CPU stalls due to a cluster of cache misses."  Pages 20 line 19 – page 21 line 2 "An instruction cluster miss is defined as a string of strongly related instruction cache misses that occur in a relatively short period of time and that are repetitive throughout the execution." Page 30 section 2.3 "To identify and service a cluster miss sequence, CMP uses a Cluster History Table (see Fig. 6). CMP is indexed associatively by a trigger address corresponding to the start of a cluster of cache misses); “storing the first I/A in a linked miss-to-miss (LMTM) table” (Page 30 section 2.3 "To identify and service a cluster miss sequence, CMP uses a Cluster History Table (see Fig. 6)); “determining a second access attempt of a second I/A in the cache is a second miss, wherein the second I/A is included in the string of I/A’s” (Pages 20 line 19 – page 21 line 2 "An instruction cluster miss is defined as a string of strongly related instruction cache misses that occur in a relatively short period of time and that are repetitive throughout the execution"); “linking, in the LMTM table, the second miss to the first miss” (Fig. 6 shows a cluster miss prediction history table. page 31 lines 3 - 5 "A cluster consists of 4-6 cache misses (the trigger plus 3-5 Cluster History Table entries) but can vary with the application, as history entries can be null if the cluster is less than 6 misses"); and “prefetching, in response to a third access attempt of the first I/A, the second I/A in the cache” (Page 10 lines 9 – 19 “a cluster can be identified, which is as a string of instruction cache misses that occur in a relatively short period of time and are repetitive throughout the execution” and “CMP uses this profiling information to load a history table, which helps identify the onset of a cluster and initiate prefetches of cache lines in the cluster, thereby improving cache miss latency.” Page 14 lines 7 – 8 "Cluster Miss Prediction (CMP) is designed to prefetch in situations where the CPU stalls due to a cluster of cache misses." Page 32 lines 14 – 15 “the trigger address match will cause the prefetch logic to start prefetching the next locations of the cluster from external memory”).

As per claim 2, Batcher discloses “the second I/A and the first I/A are non-sequential in a long-term storage” (page 15 lines 9 – 11 cache miss, retrieve from main memory. Page 20 lines 8 – 11 non-sequential code.  Page 41 both sequential and non-sequential execution cases are covered).

As per claim 3, Batcher discloses “fetching, in response to the first access attempt, a third I/A included in the string of I/A’s, wherein the third I/A immediately follows the first I/A in the string of I/A’s” (page 30 section 2.3 "To identify and service a cluster miss sequence, CMP uses a Cluster History Table (see Fig. 6). CMP is indexed associatively by a trigger address corresponding to the start of a cluster of cache misses. Each entry in the Cluster History Table then contains the next miss addresses in the cluster).

As per claim 4, Batcher discloses “the third I/A is subsequent to the first I/A in a long-term storage” (page 15 lines 9 – 11 cache miss, retrieve from main memory. Page 41 both sequential and non-sequential execution cases are covered).

As per claims 5 and 6, Batcher discloses “the prefetch system includes a sequential prefetcher and a non-sequential prefetcher” and “the prefetching of the second I/A is performed by the non-sequential prefetcher, and the fetching of the third I/A is performed by the sequential prefetcher” (Fig. 8 CMP+POM architecture, page 47 lines 1 – 6 instruction miss clusters with evidence of both sequential and non-sequential behavior. CMP was used for those clusters exhibiting non-sequential behavior. POM was used for sequential code).
As per claim 8, Batcher discloses “determining a fourth access request for the second I/A results in a cache hit” (Fig. 9 and page 46 lines 1 - 3 “subsequent cache
misses result in prefetch hits”).

As per claim 11, Batcher discloses “A system for prefetching comprising: a processor” (Fig. 5 CPU core); “a long-term storage” (Fig. 5 external memory port and page 15 lines 9 – 11 cache miss, retrieve from main memory); “a cache” (section 2.3 explains how to handle cache misses); “a prefetch system” (Page 10 lines 9 – 19 “a cluster can be identified, which is as a string of instruction cache misses that occur in a relatively short period of time and are repetitive throughout the execution” and “CMP uses this profiling information to load a history table, which helps identify the onset of a cluster and initiate prefetches of cache lines in the cluster, thereby improving cache miss latency.” Page 14 lines 7 – 8 "Cluster Miss Prediction (CMP) is designed to prefetch in situations where the CPU stalls due to a cluster of cache misses") “that includes a linked miss-to-miss (LMTM) table, wherein the LMTM table links a cache miss with a previous cache miss” (Page 30 section 2.3 "To identify and service a cluster miss sequence, CMP uses a Cluster History Table (see Fig. 6). Pages 20 line 19 – page 21 line 2 "An instruction cluster miss is defined as a string of strongly related instruction cache misses that occur in a relatively short period of time and that are repetitive throughout the execution." Fig. 6 shows a cluster miss prediction history table. page 31 lines 3 - 5 "A cluster consists of 4-6 cache misses (the trigger plus 3-5 Cluster History Table entries) but can vary with the application, as history entries can be null if the cluster is less than 6 misses"); and “a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, are configured to cause the processor to” (page 4 lines 1 – 10 reconfiguring soft cores for tailoring the system to a user’s needs): “prefetch, in response to a first instruction address (I/A) being included in the LMTM table, a second I/A into the cache” (Page 10 lines 9 – 19 “a cluster can be identified, which is as a string of instruction cache misses that occur in a relatively short period of time and are repetitive throughout the execution” and “CMP uses this profiling information to load a history table, which helps identify the onset of a cluster and initiate prefetches of cache lines in the cluster, thereby improving cache miss latency.” Page 14 lines 7 – 8 "Cluster Miss Prediction (CMP) is designed to prefetch in situations where the CPU stalls due to a cluster of cache misses." Section 2.3 “When an instruction cache miss occurs, a trigger address lookup is done to see if a matching entry exists in the Cluster History Table” and “The Cluster History Table is used to supply the address of where to prefetch next.” Page 32 lines 14 – 15 “the trigger address match will cause the prefetch logic to start prefetching the next locations of the cluster from external memory”).

As per claim 12, Batcher discloses “the program instructions are further configured to cause the processor to: add, on a first pass, the first I/A and the second I/A to the LMTM table” (page 10 lines 9 – 19 identifying a cluster and loading a history table. Pages 28 – 29 misses after a program is first loaded or reloaded or after cached instructions have been flushed).

As per claim 13, Batcher discloses “the first I/A and the second I/A are included in a string of I/As, the first I/A precedes the second in the string of I/As” (page 30 section 2.3 "To identify and service a cluster miss sequence, CMP uses a Cluster History Table (see Fig. 6). CMP is indexed associatively by a trigger address corresponding to the start of a cluster of cache misses. Each entry in the Cluster History Table then contains the next miss addresses in the cluster).

Note, claim 14 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 14.

Referring to claim 16, claim 1 recites the corresponding limitations as that of claim 16.  Therefore, the rejection of claim 1 applies to claim 16. 
Further, Batcher discloses “A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to” carry out the method of claim 1 (page 4 lines 1 – 10 reconfiguring soft cores for tailoring the system to a user’s needs).

Note, claim 17 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 17.

Note, claim 18 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 18.

Note, claim 19 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 19.

Note, claim 20 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Batcher in view of Nguyen et al., U.S. Patent 5,961,629 (hereinafter referred to as Nguyen).

As per claim 7, Batcher does not appear to explicitly disclose “the prefetching of the second I/A and fetching the third I/A are performed in parallel.”
However, Nguyen discloses “the prefetching of the second I/A and fetching the third I/A are performed in parallel” (column 4 lines 32 – 40 multiple prefetch paths and allowing simultaneous prefetch of instructions).
Batcher and Nguyen are analogous art because they are from the same field of endeavor, which is instruction prefetching.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Batcher and Nguyen before him or her, to modify the teachings of Batcher to include the teachings of Nguyen so that multiple instruction addresses are prefetched in parallel.
The motivation for doing so would have been to provide a means for increasing the throughput of the system.
Therefore, it would have been obvious to combine Nguyen with Batcher to obtain the invention as specified in the instant claim.

	As per claim 15, Batcher discloses “the prefetch system further comprises a sequential prefetcher, and the program instructions are further configured to cause the processor to: prefetch” “a set of I/As, wherein the set of I/A are stored in the long term storage sequentially with the first I/A” (Fig. 8 CMP+POM architecture, page 47 lines 1 – 6 instruction miss clusters with evidence of both sequential and non-sequential behavior. CMP was used for those clusters exhibiting non-sequential behavior. POM was used for sequential code.  Page 19 first paragraph “fetch the next instruction line in sequential order in reaction to a cache miss”).
Batcher does not appear to explicitly disclose “prefetch, in parallel with prefetching the second I/A, a set of I/As.”
However, Nguyen discloses “prefetch, in parallel with prefetching the second I/A, a set of I/As” (column 4 lines 32 – 40 multiple prefetch paths and allowing simultaneous prefetch of instructions).
Batcher and Nguyen are analogous art because they are from the same field of endeavor, which is instruction prefetching.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Batcher and Nguyen before him or her, to modify the teachings of Batcher to include the teachings of Nguyen so that multiple instruction addresses are prefetched in parallel.
The motivation for doing so would have been to provide a means for increasing the throughput of the system.
Therefore, it would have been obvious to combine Nguyen with Batcher to obtain the invention as specified in the instant claim.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Batcher in view of Wickeraad et al., U.S. Patent Application 2001/0001873 (hereinafter referred to as Wickeraad).

As per claim 9, Batcher does not appear to explicitly disclose “the cache is configured to maintain the second I/A in the cache until the cache hit.”
However, Wickeraad discloses “the cache is configured to maintain the second I/A in the cache until the cache hit” (Fig. 2 each cache line has a locked flag, [0040] "locked" indicates the cache line is locked and is not eligible for replacement).
Batcher and Nguyen are analogous art because they are from the same field of endeavor, which is caching methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Batcher and Wickeraad before him or her, to modify the teachings of Batcher to include the teachings of Wickeraad so that the cache maintains the I/As in the cache until the cache hit.
The motivation for doing so would have been to provide a replacement algorithm for a cache that does not replace cache lines just before the cache lines are about to be used (as stated by Wickeraad in [0017] – [0018]).
Therefore, it would have been obvious to combine Wickeraad with Batcher to obtain the invention as specified in the instant claim.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Batcher.

As per claim 10, Batcher does not appear to explicitly disclose “the cache is a highest tier cache.”
However, it would have been obvious to one of ordinary skill in the art to utilize the methods of Batcher with “a highest tier cache” because Batcher’s method involves communication with the core (see Figs. 5 and 8).  Thus, one of ordinary skill in the art would have found it obvious to utilize a highest tier cache with the method of Batcher so all of the potential speed and throughput increase of Batcher’s method can be realized. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 20080034187 teaches sequential or non-sequential instruction addresses being concurrently prefetched.
U.S. Patent Application 20070288697 teaches a table of prefetch information and prefetching based on previous cache misses and a current cache miss.
U.S. Patent Applications 20110119426, 20110219208, 20120324142 teach prefetching data or instructions according to a list of a sequence of prior cache miss addresses.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184